DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020, 19 January 2021, and 10 May 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. As such an effective filing date of May 14, 2018 has been used in the assessment of this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over van Rotterdam et al. US PG Pub 2017/0031818 A1, and further in view of Bagal et al. US PG Pub 2017/0308470 A1.
Regarding independent claims 1, 6, and 11, van Rotterdam et al. teaches a data processing method, comprising: generating a service serial number for a target service according to a preset naming rule (van Rotterdam et al. [0028] "The class-version identifier is generated by the Java runtime based on the class definition, and is version aware."); and obtaining service data of the target service (van Rotterdam et al. [0025] "Bean annotations on object definitions can be used to identify object properties that may be used to create the index structures.”, van Rotterdam et al. [0031] "At 608, the process will determine whether there are any new index definitions, and at 610 if new index definitions are found, the index heap will be locked at 612, the new index definitions will be registered at 614").
The “service serial number” is, under a broadest reasonable interpretation, another way of saying an identifier. The aspect “according to a preset naming rule” requires that certain steps be used in creating that identifier, but does not explicitly define what steps those might be. As such van Rotterdam et al. basing the identifier generation on the class definition is doing so based on a “preset naming rule”. Also, as the “service data” is not specified, the data stored in the objects linked to the target service falls under that data and as such finding new data related to the target service is another way of saying it was obtained.
While van Rotterdam et al. deals with a method of identifying and accessing data, including in table form, the nature of the tables is left undefined. As such van Rotterdam et al. does not explicitly teach obtaining a target data table from a plurality of pre-configured data tables, according to the service serial number; and storing the service data to the target data table. 
Bagal et al. teaches obtaining a target data table from a plurality of pre-configured data tables, according to the service serial number (Bagal et al. [0038] "the block-indentifying data for a given data block may include, without limitation, any suitable block identifier(s) such as: a system-wide block identifier that uniquely identifies the data block; [...] where the combination uniquely identifies the data block to any of the data-processing instances", Bagal et al. [0045] " the data of a database (e.g., such as relational or object-relational database) is logically organized in database objects (sometimes also referred to as “schema objects”)"); and storing the service data to the target data table (Bagal et al. [0045] "the data values in each data record may be stored as a data row in one or more data blocks").
The pre-configured nature of the tables is shown by Bagal et al. as the tables are organized using a schema (which itself contains table structure definition data), and the identifier used is not explicitly defined, allowing for the one made by van Rotterdam et al. to be used. While, as previously indicated, van Rotterdam et al. uses the identifier, or key, to access data, combining van Rotterdam et al. with Bagal et al. teaches where the identifiers using date and service information is used to access and store data into the appropriate tables, where the tables are configured before use. It makes sense to combine van Rotterdam et al. with Bagal et al. since both references are concerned with improving data access speeds. Van Rotterdam et al. focuses on accessing databases stored in flash memory but allows for its application in other types, while Bagal et al. concerns itself with storing data related to the identifier, be it in either volatile or non-volatile memory, or both.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that in order to use compound keys to store process data in a predefined structure they would combine the writing of identified data to schema defined tables from Bagal et al. with the creation of a compound key as a data index from van Rotterdam et al.
Regarding the additional aspect of claim 6, van Rotterdam et al. teaches a processor; and a non-transitory computer-readable storage medium storing a plurality of instructions that, when executed by the processor, cause the data processing apparatus to (von Rotterdam et al. [0016] "the system comprises a computer system (CPU) 110 connected to a client 112, volatile memory 114 and nonvolatile memory 116.").
Regarding the additional aspect of claim 11, van Rotterdam et al. teaches a non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor, a data processing method is implemented (van Rotterdam et al. [0016] "The volatile and nonvolatile memories may comprise computer readable media for storing control programs comprising executable instructions for controlling the operation of the computer system 110.").
Regarding claims 2, 7, and 12, van Rotterdam et al. teaches wherein the obtaining the target data table from the plurality of pre-configured data tables according to the service serial number comprises: extracting date information, database index information of a corresponding target database, and table index information of the target data table from the service serial number according to the preset naming rule (Van Rotterdam et al. [0025] "Bean annotations on object definitions can be used to identify object properties that may be used to create the index structures. […] Indexes may be single key, composite key or inverted indexes […] An example for a composite key synchronous index is: TABLE-US-00003 @flash-storage @flash-composite-index(synchronous, btree)[id,date] Public Class MyObject { int id; String name; Date date; }"); determining the corresponding target database according to the database index information (van Rotterdam et al. [0030] "It will look up the appropriate index definitions from the index heap, find the reference to the index data objects"); and obtaining the target data table from a plurality of data tables in the corresponding target database, according to the date information and the table index information (van Rotterdam et al. [0030] " When objects are modified, the AFJRE will keep track of the changes in the bean and will determine whether there are associated indexes that need to be updated.").
The predefined nature of the tables being covered by Bagal et al. as described in remarks regarding parent claim 1, van Rotterdam et al. is shown to create a compound key which includes the date and data location information. Additionally, the use of the “bean annotations” in the compound key are shown to allow for the easy accessing of individual components of the key so that the correct table in the correct data can be accessed (via the btree index in this case) and corresponding to the desired date.
Regarding claims 3, 8, and 13, van Rotterdam et al. teaches wherein table name information of each of the plurality of pre-configured data tables comprises: database index information of a corresponding database, date information, and table index information of the data table (van Rotterdam et al. [0026] "An example for a composite key synchronous index is: TABLE-US-00003 @flash-storage @flash-composite-index(synchronous, btree)[id,date] Public Class MyObject { int id; String name; Date date; }").
Regarding claims 4, 9, and 14, van Rotterdam et al. teaches receiving an operation request for data in a data table to be processed (van Rotterdam et al. [0031] "in accordance with the invention for creating, updating and deleting of objects. A class loader 602 will get index definitions from the byte code at 604 and obtain index definitions from the index heap at 606."); obtaining table name information of the data table to be processed and a current date (van Rotterdam et al. [0025] "Bean annotations on object definitions can be used to identify object properties that may be used to create the index structures.", van Rotterdam et al. [0030] "When objects are modified, the AFJRE will keep track of the changes in the bean and will determine whether there are associated indexes that need to be updated."); determining whether date information in the table name information is consistent with the current date (van Rotterdam et al. [0031] "At 620, the process will seek changed index definitions; at 622 if any index definitions have changed the index heap will again be locked at 624. At 626 indexes may be dropped, and at 628 changed index definitions may be registered."); and when the date information in the table name information and the current date are inconsistent, performing a corresponding operation on the data in the data table to be processed according to the operation request (van Rotterdam et al. [0030] "At 620, the process will seek changed index definitions; at 622 if any index definitions have changed the index heap will again be locked at 624. At 626 indexes may be dropped, and at 628 changed index definitions may be registered").
While the table structure and storage methods are covered by Bagal et al. as shown in remarks regarding claim 1, the actually use of the tables is covered by van Rotterdam et al. The “table name information” as described by the claims could be anything from a string variable to the object id, both shown in the compound key of van Rotterdam et al. The checking of the versioning of the data using the date is also shown by van Rotterdam et al. since the date is in the bean annotations and that is what is checked to determine the need for updating.
Regarding claims 5, 10, and 15, van Rotterdam et al. teaches wherein the operation request comprises a deletion request, a replacement request, a modification request, and an addition request (van Rotterdam et al. [0031] "FIG. 6 illustrates an example of these processes in accordance with the invention for creating, updating and deleting of objects.").

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over van Rotterdam et al. US PG Pub 2017/0031818 A1 and Bagal et al. US PG Pub 2017/0308470 A1, as applied to the respective parent claims of 4, 9, and 14, respectively, and further in view of Buzaski et al. US PG Pub 2014/0101646 A1.
Regarding claims 16, 17, and 18, while van Rotterdam et al. clearly ignores operations when the data is not tied to a different date (see van Rotterdam et al. figure 6), van Rotterdam et al. does not explicitly provide error information in such a situation. While the situation provided by the claims, and similarly in van Rotterdam et al., can be considered a processing error, Buzaski et al. is necessary to show that in such a situation information can be provided regarding such a case (Buzaski et al. [0161] "Report any processing errors or invalid objects."). This is clearly an addition to van Rotterdam et al. and in no way contradictory to it, and thus a reasonable addition if the user wishes to know when data is discarded due to being already stored. As such, the combination of van Rotterdam et al. and Buzaski et al. teaches when the date information in the table name information is consistent with the current date, providing error information and ignoring a corresponding operation on the data in the data table to be processed according to the operation request.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining van Rotterdam et al. with Buzaski et al. that in order to receive notification that data is being discarded as a duplicate they would combine the processing error reporting from Buzaski et al. with the compound key data access methods from van Rotterdam et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183